DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 02/24/2021 has been entered into this application. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 5-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2016/0041380 A1 by Kuhn et al (hereinafter Kuhn) in view of US Patent Pub. No. 2008/0251694 A1 by Tanimoto et al (hereinafter Tanimoto).

Regarding Claims 1-2 and 6-7, Kuhn teaches a method for recording a microscopic fluorescence image of a sample region containing a biological sample (Fig. 1-18, Specially 5 and 7, Abstract, Par. [0064, 0071, 0074, Claim1]), said method comprising: 
(Fig. 7 @ 200, Par. [0090]) by at least one objective (Fig. 7 @ 210, Par. [0093]) on the sample region (Fig. 7 @ 152, 150, Par. [0093]), the sample region having at least one boundary surface (Fig. 7 @ 152, 150 illustrates the boundary), wherein the objective effectuates focusing of the laser beam in a focusing plane (Abstract, Par. [0004, 0006, 0089]) (Also see Par. [0099, 0102]), 
changing a relative distance between the objective and the sample region along an optical axis of the objective for the purposes of effecting respective, different relative distances (Par. [0089, 0102]), 
wherein the effecting of each of the respective relative distances comprises capturing a respective set of pixel intensity values that are effectuated on corresponding sensor pixels of an image sensor by the laser beam that is reflected at the at least one boundary surface and transmitted back through the objective (Par. [0076, 0089]), and
determining a respective focus metric on the basis of the respective set of pixel intensity values captured for the respective relative distance (Par. [0089, 0095, 0099, 0116, 0117, 0147]), 
determining a preferred relative distance on the basis of the determined focus metric (Par. [0089, 0095, 0099, 0116, 0117, 0147]), 
setting the preferred relative distance (Fig. 17 @ 380), 
illuminating the sample region (Fig. 7 @ 152, 150, Par. [0093]) with excitation radiation (Par. [0090, 0093]), and capturing the microscopic fluorescence image by the image sensor (Fig. 7 @ 122, Par. [0090, 0093]), 
wherein the image sensor is a photosensor with a colour filter matrix (Par. [0076, 0088]: These components can include, but are not limited to: an image recorder 122 such as, e.g., a monochrome CCD or CMOS camera thus implicitly teaches colour filter matrix) disposed upstream thereof (Fig. 7 @ 122, Par. [0076]), wherein the microscopic fluorescence image (Par. [0083]) is a colour image (Par. [0076, 0088]: chromophores can be detected using image recorder 122 thus implicitly teaches colour image), and wherein the laser beam has a wavelength greater than 800 nm (Par. [0097]: specialized for the specific wavelength of the laser thus teaches greater than 800 nm. Also see Par.  [0076, 0084, 0149]) but does not explicitly teach a colour filter and a colour image and wherein the microscopic fluorescence image is a digital colour image and wherein the colour filter matrix is a matrix with a plurality of colour channels and wherein the colour filter matrix is a Bayer matrix. 

However, Tanimoto teaches a colour filter and a colour image and wherein the colour filter matrix is a matrix with a plurality of colour channels (Fig. 3-4, Par. [0024-0027, 0032, 0039], Claim 2) and wherein the colour filter matrix is a Bayer matrix (Par. [0025]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kuhn by Tanimoto as taught above such that the camera (sensor) of Kuhn is an image photosensor with a colour filter matrix and wherein the microscopic fluorescence image is a clour/digital colour image and wherein the colour filter matrix is a matrix with a plurality of colour channels and wherein the colour filter matrix is a Bayer matrix in order to determine specific spectral characteristics according to the transmission characteristics of each color filter (Tanimoto, Par. [0025-0026]).
In re Aller, 105 USPQ 233. (MPEP 2144.05).	

Regarding Claim 5, Kuhn teaches wherein the wavelength lies in a range of greater than 800 nm to 1000 nm (Par. [0097]: specialized for the specific wavelength of the laser thus implicitly teaches greater than 800 nm to 1000 nm. Also see Par.  [0076, 0084, 0149]). 

 However, it would have been obvious to one ordinary skill in the art at the time the invention was made to use optimum range in order to obtain a predictable result. Since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. (MPEP 2144.05).
 
Regarding Claim 8, Kuhn teaches wherein the photosensor is a CMOS sensor or a CCD sensor (Par. [0076]).  

Regarding Claim 9, Kuhn teaches wherein capturing the respective set of pixel intensity values for the respective relative distance is implemented by way of capturing respective subsets of pixel intensity values of respective colour channels (Par. [0076, 0088]: These components can include, but are not limited to: an image recorder 122 such as, e.g., a monochrome CCD or CMOS camera thus implicitly teaches colour channels. For explicit teaching see Claim 1 rejection), and wherein the respective set of pixel intensity values is determined on the basis of the subsets (Par. [0076, 0089, 0095, 0099, 0116, 0117, 0147]).  

Regarding Claim 11, Kuhn teaches wherein the laser beam substantially has a collimated, parallel bundle of rays (Par. [0084]).  
Regarding Claim 12, Kuhn teaches wherein a lens or lens system is disposed in a detection beam path between the objective and the image sensor, said lens or lens system imaging a focal plane of the objective on the image sensor (Par. [0076, 0082]). 

Regarding Claim 13, Kuhn teaches further comprising:  40 
determining a respective highest pixel intensity value as the respective focus metric for the respective relative distance on the basis of the respective set of pixel intensity values (Par. [0119]), 
determining a profile of respective highest pixel intensity values by assigning the respective highest pixel intensity value to the respective relative distance (Par. [0120]), and
determining the preferred relative distance on the basis of at least one maximum of the profile of the respective highest pixel intensity values (Fig. 14-15, Par. [0119-0120, 0131-0132).  

Regarding Claim 14, Kuhn teaches further comprising: 
changing the relative distance by reducing the relative distance to a smallest distance using a first distance resolution after starting from a greatest distance such that the profile has a plurality of maxima (Fig. 14-15, Par. [0121-0123), 
(Fig. 14-15, Par. [0119-0120, 0131-0132), 
increasing the relative distance to the temporarily preferred relative distance using a second distance resolution, which is higher than the first distance resolution, while simultaneously capturing respective highest pixel intensity values as respective focus metrics at respective, further relative distances, and detecting a presence of a local maximum on the basis of the further highest pixel intensity values (Fig. 14-15, Par. [0119-0120, 0131-0132) and 
determining a preferred, final relative distance as the relative distance at which the local maximum is present (Fig. 14-15, Par. [0119-0120, 0131-0132).  

Regarding Claim 15, Kuhn as modified by Tanimoto teaches a microscopy system for recording a microscopic fluorescence image of a sample region containing a biological sample, said microscopy system comprising (See Claim 1 rejection): 
a sample holder for holding the sample region (Fig. 5 @ 116, Par. [0086]) that has at least one boundary surface (See Claim 1 rejection), 
a laser source for generating a laser beam (See Claim 1 rejection), 
an excitation light source for emitting excitation light onto the sample region (See Claim 1 rejection), 
at least one objective that is configured to direct the laser beam on the sample region and effectuate focusing of the laser beam in a focusing plane (See Claim 1 rejection), 
an image sensor for capturing a set of pixel intensity values that are effectuated on corresponding sensor pixels of the image sensor by the laser beam 41 that is reflected (See Claim 1 rejection), 
wherein the objective and the sample holder are displaceable relative to one another along an optical axis of the objective such that a relative distance between objective and sample region is capable of being altered (See Claim 1 rejection), and 
at least one processor configured to execute instructions that cause the microscopy system to (Par. [0058, 0062]): 
actuate the objective and/or the sample holder in such a way that the objective and the sample holder or the sample region have respective, different relative distances from one another, capture a respective set of pixel intensity values for the respective relative distance by means of the image sensor and determine a respective focus metric on the basis of the respective set of pixel intensity values, determine a preferred relative distance on the basis of the determined focus metric (See Claim 1 rejection), 
actuate the objective and/or the sample holder in such a way that the preferred relative distance is set (See Claim 1 rejection), 
activate the excitation light source (See Claim 1 rejection), and 
capture the microscopic fluorescence image by the image sensor (See Claim 1 rejection), 
wherein the image sensor is a photosensor with a colour filter matrix disposed upstream thereof, wherein the microscopic fluorescence image is a colour image, andwherein the laser beam has a wavelength greater than 800 nm (See Claim 1 rejection).  

Regarding Claim 16, Kuhn as modified by Tanimoto teaches a processor (See Claim 1, 15 rejection), comprising: 
one or more interfaces, wherein, via the one or more interfaces, the processor is configured to (See Claim 1, 15 rejection, implicitly teaches interfaces): 
send a first control signal for activating a laser light source (See Claim 1, 15 rejection, implicitly teaches first control signal), 
send a second control signal for actuating an objective and/or a sample holder such that the objective and the sample holder have respective, different relative distances from one another (See Claim 1, 15 rejection, implicitly teaches second control signal), 
receive, from an image sensor with a colour filter matrix disposed upstream thereof, a respective set of pixel intensity values for a respective relative distance (See Claim 1, 15 rejection),
42determine a respective focus metric on the basis of the respective set of pixel intensity values (See Claim 1, 15 rejection), and 
determine a preferred relative distance on the basis of the determined focus metric (See Claim 1, 15 rejection),
send the second control signal or a further control signal for actuating the objective and/or the sample holder in such a way that the preferred relative distance is set (See Claim 1, 15 rejection), 
send a third control signal for activating an excitation light source (See Claim 1, 15 rejection, implicitly teaches third control signal), 
(See Claim 1, 15 rejection), and 
determine a microscopic fluorescence image on the basis of the received pixel intensity values, wherein the microscopic fluorescence image is a colour image and the laser light source has a wavelength greater than 800 nm (See Claim 1, 15 rejection).  

Regarding Claims 17-18, Kuhn as modified by Tanimoto teaches wherein the microscopic fluorescence image is a digital colour image comprising at least a green component and a red component/ a blue component (See Claim 2 and 6 rejection).  

Regarding Claims 19-20, Kuhn as modified by Tanimoto teaches wherein the plurality of colour channels comprises at least a green channel and a red channel/ further comprises a blue channel (See Claim 2 and 6 rejection).  

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Kuhn in view of Tanimoto as applied to Claim 9 above and further in view of JP6259156B1 by Shinke et al (hereinafter Shinke).

Regarding Claim 10, Kuhn as modified by Tanimoto teaches wherein the respective colour channels have respective transmissivity values at the wavelength of the laser beam (See Claim 9 rejection), but does not explicitly teach said transmissivity values deviating from one another by no more than a factor of 5.  

However, Shinke teaches transmissivity values deviating from one another by no more than a factor of 5 (Title, Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kuhn as modified by Tanimoto by Shinke as taught above such that wherein the respective colour channels have respective transmissivity values at the wavelength of the laser beam, said transmissivity values deviating from one another by no more than a factor of 5 in order for preventing color unevenness from occurring thus accuracy is obtained.

Response to Arguments

Applicant’s arguments filed on 02/23/2021 with respect to claims 1 and 15-16 have been fully considered but they are not persuasive.

	The Applicant argues that Kuhn’s feature 124 represent fluorophore excitation source having bandwidth ranging from violet to near infrared (Par. [0084]). Also mentioned regarding the interview, where Examiner pointed to Par. [0076-0078] and further mentioned that the laser light source is represented by the feature 202 of Kuhn (Fig. 7). Accordingly, Kuhn does not disclose the wavelength of the laser as being at least 800 nm. Tanimoto and/or Shinke do not remedy Kuhn’s deficiency (Argument, Page 11-12).

	The Examiner respectfully disagrees. Kuhn, Par. [0076]: teaches fluorophore excitation source 124 such as, e.g., light engine comprising multiple light emitting diodes (LEDs). Par. [0084]: teaches fluorophore excitation source 124 can be automatically or manually directed to provide multiple bandwidths of light ranging from violet (e.g., 380 nm) to near infrared (e.g., at least 700 nm). Par. [0149]: teaches laser light producing laser diode. The argument was made during the interview that the fluorophore excitation source 124 is a diode and the laser is also a diode, therefore, laser can have the same wavelength as the fluorophore excitation source. However, Par. [0097]: teaches specialized for the specific wavelength of the laser thus teaches greater than 800 nm.

Since Office Action has shown that the combination of the cited references teaches or suggests each and every element of the amended claims, therefore, a prima facie case of obviousness has been established.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIL AHMED/
Primary Examiner, Art Unit 2886